DETAILED ACTION
This action is responsive to the Amendments and Remarks received 01/13/2022 in which claims 2–6 and 11–13 are cancelled, claims 1, 8–10, and 15 are amended, and no claims are added as new claims.
Response to Arguments
In view of the amendment to claim 1, the objection is withdrawn.  Remarks, 7.
On pages 10–11 of the Remarks, Applicant contends Aono teaches using a 6-tap or 4-tap filter and fails to teach only using a horizontal filter.  Examiner is unpersuaded.  Even Applicant’s own reproduction of Fig. 24 of Aono illustrates the 1:2:1 filter in the horizontal direction.  Even if Applicant’s other arguments were true, which Examiner does not concede, Applicant’s arguments do not overcome the explicit teaching.  A 1:2:1 filter is demonstrably prior art for filtering pixel positions, regardless of whether the block is a current block or a neighboring block.  Further still, it is the combination of Na’s teachings, with those of Aono, which forms the rejection of record.  Examiner does not apprehend from Applicant any particular argument against this combination teaching or suggesting Applicant’s claimed invention.  For these reasons, Examiner is unpersuaded of error.  Accordingly, the rejection is sustained.
Other claims are not argued separately.  Remarks, 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 7–10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2021/0176478 A1) and Aono (US 2020/0296380 A1).
Regarding claim 1, the combination of Na and Aono teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  deriving a cross-component linear model (CCLM) mode as an intra prediction mode of a current chroma block based on prediction mode information for the current chroma block (Na, ¶¶‌ 0012 and 0065:  explains CCLM is a type of intra prediction mode performed at the encoder and decoder that can predict a chroma block), and deriving a color format for the current chroma block (Na, ¶ 0074:  discloses determining the color format so that proper downsampling is employed; see also Na, ¶ 0079); deriving downsampled luma samples based on a current luma block (Na, ¶ 0075:  discloses downsampling the luma block to match the size of the chroma block; see also Na, ¶ 0079); deriving downsampled neighboring luma samples based on neighboring luma samples of the current luma block (Na, ¶¶ 0073–0074:  discloses the neighboring pixel blocks are downsampled in CCLM); deriving CCLM parameters based on the downsampled neighboring luma samples and neighboring chroma samples of a current neighboring chroma block (Na, Fig. 3 and ¶ 0075:  disclose the CCLM parameters are obtained based on the downsampled neighboring luma samples and neighboring chroma samples of a current neighboring chroma block; Examiner notes that the interpretation of this limitation is read to invoke MMLM, which considers both the reconstructed neighboring luma values and chroma values; While Aono teaches MMLM, it does not explicitly explain MMLM ; and generating prediction samples for the current chroma block based on the CCLM parameters and the downsampled luma samples (Na, ¶‌ 0077:  teaches chroma being predicted from luma using CCLM), wherein the downsampled luma samples are derived by filtering three adjacent current luma samples based on the color format being 4:2:2 (Examiner finds while Na may teach CCLM for the 4:2:2 color format, Aono better describes how the downsampled luma samples are filtered by filtering three adjacent current luma samples; Aono, ¶ 0202 and Fig. 24(14):  describes the luma pixels being decimated in the horizontal direction in 4:2:2 color format wherein the filtering is applied to three adjacent luma pixels using a 1:2:1 coefficient ratio), wherein based on coordinates of a downsampled luma sample being (x1, y2), coordinates of the three adjacent luma samples including first luma sample, second luma sample, and third luma sample are (2x1-1, y1), (2x1, y1), and (2x1+1, y1), respectively (Aono, ¶ 0202 and Fig. 24(14):  teaches that the (2x, y) luma location is adjacent to a pixel (2x-1, y) on the left and a pixel (2x+1, y) on the right and further teaches the luma values are decimated (i.e. halved) in the horizontal direction so that the pre-downsampled location (2x, y) would become (x,y)), wherein a ratio of filter coefficients being applied to the first luma sample, the second luma sample, and the third luma sample is 1:2:1 (Aono, Fig. 24(14):  teaches the coefficients 1:2:1), wherein downsampled top neighboring luma samples are derived by filtering three adjacent top neighboring luma samples of the current luma block based on the color format being 4:2:2 (Na, Fig. 3:  illustrates the top neighboring luma samples are decimated by half in the horizontal direction; While Na is showing vertical decimation as , wherein for deriving a down-sampled top neighboring luma sample with regard to a chroma neighboring luma sample located at (x2 - 1), the three adjacent top neighboring luma samples including a first top neighboring luma sample at (2x2-1, -1), a second top neighboring luma sample at (2x2, -1), and a third top neighboring luma sample at  (2x2+1, -1) are used (Aono, ¶ 0202 and Fig. 24(14):  teaches that the (2x, y) luma location is adjacent to a pixel (2x-1, y) on the left and a pixel (2x+1, y) on the right and further teaches the luma values are decimated (i.e. halved) in the horizontal direction so that the pre-downsampled location (2x, y) would become (x,y); see explanation, supra, for an explanation of why they are the top samples), and wherein a ratio of filter coefficients being applied to the first top neighboring luma sample, the second top neighboring luma sample, and the third top neighboring luma sample is 1:2:1 (Aono, Fig. 24(14):  teaches the coefficients 1:2:1; see explanation, supra, for an explanation of why they are the top samples).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Na, with those of Aono, because both references are drawn to the same field of endeavor (downsampling luma samples to prediction chroma samples using CCLM) and because those skilled in the art understand the 4:2:2 color format has half as many chroma samples in the horizontal direction as luma samples such that the luma must be downsampled so that chroma and luma have the same resolution for ease of CCLM implementation.  Therefore, the combination represents a mere combination of prior art 
Regarding claim 7, the combination of Na and Aono teaches or suggests the method of claim 1, wherein based on the color format being 4:4:4, each luma sample of the current luma block is respectively derived as a corresponding downsampled luma sample without filtering (Aono, ¶ 0156:  teaches there may not be downsample filtering for the 4:4:4 format; see also Aono, ¶ 0198 and Fig. 24(11)).
Regarding claim 8, the combination of Na and Aono teaches or suggests the method of claim 7, wherein based on coordinates of the downsampled luma sample being (x3, y3), coordinates of the luma sample of the current luma block is (x3, y3) (Examiner notes this is simply a recognition that the 4:4:4 color format does not require horizontal or vertical decimation (downsampling); Aono, Fig. 24 (11):  illustrates (x, y) for the 4:4:4 color format; see also treatment of claim 7).
Regarding claim 9, the combination of Na and Aono teaches or suggests the method of claim 1, wherein based on [[if]] the color format being 4:4:4, each of the neighboring luma samples is derived as a downsampled neighboring luma sample without filtering, and wherein based on coordinates of the downsampled top neighboring luma sample being (x4, y4), coordinates of the top neighboring luma sample is (x4, y4) (Examiner notes this subject matter simply recognizes that the neighboring samples also being in the 4:4:4 color format would also not be downsampled because there is a 1:1 correspondence between the luma and chroma 
Claim 10 recites the same elements as claim 1, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 14, the combination of Na and Aono teaches or suggests the method of claim 10, wherein based on the color format being 4:4:4, each luma sample of the current luma block is respectively derived as a corresponding downsampled luma sample without filtering, and wherein each of the neighboring luma samples is derived as a downsampled neighboring luma sample without filtering (see treatment of claims 7 and 9, which explain the current samples and neighboring samples in the 4:4:4 color format do not require downsampling because of their 1:1 correspondence between luma and chroma samples).
Claim 15 recites the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroche (US 2020/0389650 A1) teaches matching resolution by downsampling between luma and chroma samples (e.g. ¶ 0012), teaches 4:2:2 has half as many chroma samples in the rows as luma, but the same number of 
Hanhart (US 2020/0344458 A1) teaches CCLM and 4:2:2 format (e.g. ¶ 0055, 0093, 0102 and 0103) and convolution kernel coefficients [1, 2, 1] (¶ 0102).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.

/MICHAEL J HESS/Examiner, Art Unit 2481